                                                                                                    E-FILED
                                                                  Friday, 27 December, 2019 11:47:57 AM
                                                                             Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                              ROCK ISLAND DIVISION

ROBERT L. TAYLOR
AND
ROBIN A. TAYLOR,

               Plaintiffs,                            Case No. 4:16-cv-04167-SLD-JEH

       v.

OCWEN LOAN SERVICING, LLC,

               Defendant.

                      JOINT MOTION TO EXTEND THE DEADLINE
                        TO FILE A STIPULATION OF DISMISSAL

       Plaintiffs, Robert L. Taylor and Robin A. Taylor, and Defendant, Ocwen Loan Servicing,

LLC (collectively, the “Parties”), by and through their undersigned counsel, hereby move this

Court for entry of an order extending the deadline to file a Stipulation of Dismissal. In support

of this Motion, Plaintiffs and Defendant state as follows:

       1.      During a telephonic status conference on November 22, 2019, the Parties notified

the Court that a settlement in principle had been reached.

       2.      By Text Order of the Court, the Parties were directed to file a Stipulation to

Dismiss on or before December 27, 2019.

       3.      Since that time, the parties have been working in good faith on finalizing a

settlement agreement. Indeed, the Settlement and Release Agreement was fully executed

December 23, 2019.

       4.      Nonetheless, the Parties are still working to implement the terms of the

settlement.
        5.     The Parties request this Court enter an order extending the deadline to file a joint

stipulation of dismissal for an additional thirty-one (31) days, up to and including January 27,

2020.

        6.     This is the first extension of time sought by the Parties.

        7.     This joint motion is not made for the purposes of vexation or delay and will not

prejudice any party to this lawsuit.

        8.     Counsel for all parties have consented to the relief sought in this motion.

        WHEREFORE, the Parties respectfully request this Court enter an order extending the

deadline for the parties to file a Stipulation of Dismissal with Prejudice for an additional thirty-

one (31) days, up to and including January 27, 2020.

WE ASK FOR THIS:

ROBERT L. TAYLOR and                                 OCWEN LOAN SERVICING, LLC
ROBIN A. TAYLOR

/s/ Jeffrey A. Klafter                               /s/ Michael E. Lacy
Jeffrey A Klafter                                    Michael E. Lacy
Seth Richard Lesser                                  TROUTMAN SANDERS LLP
KLAFTER OLSEN & LESSER LLP                           Post Office Box 1122
Suite 350                                            Richmond, VA 23218-1122
Two International Drive                              Telephone: (804) 697-1200
Rye Brook, NY 10573                                  Fax: (804) 698-1339
Telephone: 914-934-9200                              Email: michael.lacy@troutman.com
Fax: 914-934-9220
Email: jak@klafterolsen.com                          Seth M. Erickson (No. 6299731)
Email: slesser@klafterolsen.com                      TROUTMAN SANDERS LLP
                                                     One North Wacker Drive, Suite 2905
                                                     Chicago, IL 60606
                                                     Telephone: (312) 759-1920
                                                     Fax: (773) 759-1939
                                                     Email: seth.erickson@troutman.com

                                                     Counsel for Defendant




                                                 2
Charles Marshall Delbaum
Stuart Todd Rossman
NATIONAL CONSUMER LAW CENTER
INC.
4th Floor
7 Winthrop Square
Boston, MA 02110
Telephone: 617-542-8010
Fax: 617-542-8028
Email: cdelbaum@nclc.org
Email: srossman@nclc.org

Eleanor Michelle Drake
John G Albanese
BERGER & MONTAGUE PC
Suite 505
43 SE Main Street
Minneapolis, MN 55414
Telephone: 612-594-5933
Fax: 612-584-4470
Email: emdrake@bm.net
Email: jalbanese@bm.net

Joel Deutsch
DEUTSCH & DEUTSCH
1825 3rd Avenue
Rock Island, IL 61201
Telephone: 309-788-9541
Fax: 309-794-1195
Email: deutschlaw@gmail.com

Counsel for Plaintiffs




                               3
